        FISHER &PHILLIPS LLP
        SCOTT M. MAHONEY,ESQ.
 2
        Nevada Bar No. 1099
 3
        300 S. Fourth Street
        Suite 1500
 4      Las Vegas, NV 89101
        Telephone: (702)252-3131
 5      E-Mail Address: smahone~cr,fishei~~hillips.coin
        Attorney for Defendants,
 6
        Be Amazed Sandwich Co., Inc. and
 7      Michael Solomon

 8                             UNITED STATES DISTRICT COURT

 9 !I                                 DISTRICT OF NEVADA

~o      DALLAS LYNCH,on behalf of herself and ) Case No. 2:18-cv-2425-APG-GWF
        all others similarly situated;        )
~l                                              STIPULATION AND ORDER TO
                                   Plaintiff,   EXTEND TIME TO RESPOND
l2
                                                TO COMPLAINT
13      v.                                             (Fifth Request)

14      BE AMAZED SANDWICH CO.,INC. d/b/a
        AND a/k/a CAPRIOTTI'S SANDWICH
~5      SHOP; MICHAEL SOLOMON,an
        individual; DOES 1 through 50; inclusive,
16

l7                              Defendant(s).

18
                IT IS HEREBY STIPULATED AND AGREED by the parties' counsel of
19
        record that Defendants will have an extension of time up to and including June 24, 2019
20
        to answer or otherwise respond to Plaintiff's Complaint. This is the fifth request for an
21
        extension of this deadline.
22
                The Complaint sets forth a purported wage and hour class action. On May 15,
23
        2019, Plaintiff sent Defendant a new type of settlement proposal, along with sample
24
        motions and orders relating thereto. Defense counsel will need further time to analyze
25

26

27

28


        FPDOCS 35435156.1
 1   this proposal and then review it with the Defendants.
 2   FISHER &PHILLIPS                ~.~_---             GABROY LAW OFFICES

 3   By:                                                 By:            /s/
 4
     Scott M. Mahoney, Esq.                              Christian Gabroy, Esq.
     300 S. Fourth Street                                The District at Green Valley Ranch
 s   Suite 1500                                          170 South Green Valley Parkway
     Las Vegas. NV 89101                                 Suite 280
 6   Attorney for Defendants                             Henderson, NV 89012
                                                         Attorney for Plaintiff

 s                                        IT IS SO ORDERED:


                                          UNITED STATES MAGISTRATE JUDGE
~o
                                          Dated:    May 22, 2019
11

12

13

l4

15

16

17


~8


19

20

21

22

23

24

25

26

27

28

                                                   —2—
     FPDOCS 35435156.1
